Citation Nr: 1754962	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  12-16 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left leg neurological disability, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1966 to July 1968.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified at a February 2016 Board hearing; a transcript of the hearing is associated with the record.

This appeal was previously before the Board in June 2016 and March 2017, when it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain an addendum to the June 2017 VA medical opinion.  For a portion of its opinions, the June 2017 medical opinion addressed only the lack of medical records and failed to address the Veteran's statements regarding back and leg symptoms during service and following service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Such statements include a December 2011 statement that his back would hurt during service and he would use a heating pad and take ibuprofen; a June 2012 substantive appeal in which the Veteran stated that his back and leg have been in pain since his service; and an April 2016 statement in which the Veteran stated he went to sick bay for his back and was given an aspirin.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the clinician who performed the June 2017 VA examination.  If the clinician is not available, the claims file must be provided to another clinician with the appropriate expertise to render the requested opinion.  After reviewing the entire record, including the Veteran's statements regarding in-service use of a heating pad and ibuprofen for his back (see December 2011 statement), visiting the sick bay for his back pain and receiving aspirin (see April 2016 statement), and having back and leg pain since service (see June 2012 substantive appeal) the clinician should address the following questions:

a)  Is it at least as likely as not (i.e., probability equal to or greater than 50 percent) that any low back disability had its onset in service?

b)  Is it at least as likely as not (i.e., probability equal to or greater than 50 percent) that any low back disability had its onset within one year of separation?

c)  Is it at least as likely as not (i.e., probability equal to or greater than 50 percent) that any low back disability is related to military service, including the performance of duties associated with the Veteran's military occupational specialty?

d)  Is it at least as likely as not (i.e., probability equal to or greater than 50 percent) that any left leg neurological disability had its onset in service?

e)  Is it at least as likely as not (i.e., probability equal to or greater than 50 percent) that any left leg neurological disability had its onset within one year of separation?

f)  Is it at least as likely as not (i.e., probability equal to or greater than 50 percent) that any left leg neurological disability is related to military service, including the performance of duties associated with his military occupational specialty?

A full rationale (i.e. basis) for all expressed opinions must be provided, preferably citing to evidence in the file supporting the responses and concluding opinions.  

If the clinician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the clinician must provide the reasons why an opinion would require speculation.  The clinician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the clinician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular clinician.  

2.  Review the record to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  If the benefits are not granted, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




